722 N.W.2d 881 (2006)
Tzvih TINMAN, a minor, by his next friend(s) Ilene TINMAN and/or Michael Tinman, on behalf of himself and all others similarly situated, Plaintiff-Appellant,
v.
BLUE CROSS AND BLUE SHIELD OF MICHIGAN, Defendant-Appellee.
Docket No. 130816. COA No. 268448.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals.